Citation Nr: 0304397	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  94-46 741	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 7, 
1996, for the assignment of a 30 percent rating for bronchial 
asthma with emphysema.  

3.  Whether there was clear and unmistakable error (CUE) in 
an October 15, 1990 rating decision that granted service 
connection and assigned a 10 percent disability evaluation 
for bronchial asthma.  

4.  Whether there was clear and unmistakable error (CUE) in a 
May 8, 1991 rating decision that denied a claim for 
nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1967.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating action 
in which the Wichita, Kansas Regional Office denied the 
veteran's petition to reopen a previously denied claim of 
service connection for PTSD and denied a claim for a rating 
in excess of 10 percent for bronchial asthma.  The veteran 
perfected an appeal as to those issues.  In October 1996, the 
Board remanded the claim to the RO for additional 
development.  

The claims file subsequently was transferred, at the 
veteran's request, to different regional offices and was most 
recently certified to the Board by the RO in Reno, Nevada.   
 
In a November 1998 rating action, that RO increased the 
rating for the service-connected bronchial asthma to 30 
percent, effective from September 24, 1998.  The veteran was 
sent notice of that determination in December 1998.  A notice 
of disagreement (NOD) with regard to the effective date of 
the increase was received in May 1999.  The RO issued a 
statement of the case (SOC) as to that issue in August 1999.  
A substantive appeal was received from the veteran's 
representative in September 1999.  

The Board remanded the matters on appeal, for a second time, 
in April 1999.  When the case was returned to the Board in 
November 2001, it was determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for PTSD and that claim was remanded to the RO for 
de novo review.  
Also in November 2001, the Board noted the RO's award of a 30 
percent rating for bronchial asthma during the course of the 
appeal and characterized the issues on appeal as claims for 
increase during the periods both before and after September 
24, 1998.  In the November 2001 decision, the Board assigned 
an effective date of October 7, 1996, for the assignment of a 
30 percent rating for bronchial asthma and denied the 
veteran's claim for a rating in excess of 30 percent for the 
period after September 24, 1998.  With regard to the 
veteran's appeal as to the effective date of the 30 percent 
rating, the Board noted that the veteran's entitlement to an 
increased rating for both periods had still been in appellate 
status when the veteran submitted an NOD as to that issue and 
characterized the appeal as "premature."  On remand, the RO 
was directed to determine whether the veteran desired to 
continue his appeal with regard to that issue.  The RO did 
not contact the veteran or his representative with regard to 
that issue subsequent to the November 2001 remand, but the 
Board notes that the veteran's representative has continued 
to present argument as to that issue.  To ensure that the 
appellant is given every consideration, the Board will 
address the earlier effective date herein.  

The veteran has also perfected an appeal from June 2000 
rating decisions in which the RO determined that there was no 
CUE in October 1990 and May 1991 rating decisions.  In the 
November 2001 remand, the Board noted that an NOD as to the 
June 2000 rating decisions was received from the veteran's 
representative in June 2001.  On remand, the RO was directed 
to issue an SOC pertaining to those issues.  The SOC was 
issued in August 2002 and a substantive appeal was received 
from the veteran's representative in October 2002.

As such, the issues presently before the Board are as noted 
on the title page of this decision.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The probative medical evidence does not establish a 
diagnosis of PTSD.  

3.  The rating criteria for respiratory disorders, including 
bronchial asthma, were amended effective October 7, 1996.  

4.  Entitlement to a 30 percent rating for bronchial asthma 
is not factually ascertainable within the one-year period 
prior to January 28, 1993 or at any time thereafter until 
October 7, 1996.  

4.  In an October 1990 rating decision, the RO granted 
service connection for asthma and assigned a 10 percent 
disabling rating on the basis of, inter alia, an April 1990 
VA examination.  The veteran was notified of that decision, 
but did not perfect a timely appeal.   

5.  While the veteran contends that the RO breached its duty 
to assist in not obtaining a more detailed VA examination, he 
has not established, without debate, that the correct facts, 
as they were then known, were not before the RO; that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time of the October 
1990 decision; or that, and that, but for any such alleged 
error, the outcome of the decision would have been different.  

6.  In a May 1991 rating decision, the RO denied the 
veteran's claim of entitlement to nonservice-connected 
pension benefits, on the basis that the veteran did not meet 
the schedular requirements.  The veteran was notified of that 
decision, but did not perfect a timely appeal.  

7.  Despite the veteran's contentions, he has not 
established, without debate, that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time of the May 1991 
decision; or that, and that, but for any such alleged error, 
the outcome of the decision would have been different.  


CONCLUSIONS OF LAW

1.  The criteria for service connection PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103(A), 5107 (West. 2002); 38 C.F.R. §§  
3.303, 3.304(f) (2002).

2.  The criteria for an effective date earlier than October 
7, 1996, for the award of a 30 percent disability rating for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 5107, 
5110(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 4.7, 
4.97, Diagnostic Code 6602 (2001); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996). 

3.  Clear and unmistakable error in the October 1990 rating 
decision which granted service connection for bronchial 
asthma and assigned a 10 percent disability evaluation has 
not been established.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2002). 

4.  Clear and unmistakable error in the May 1991 rating 
decision which denied the veteran's claim of entitlement to 
nonservice-connected pension benefits has not been 
established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  

The VCAA, a liberalizing law, and its implementing 
regulations, are applicable to the service connection and 
earlier effective date claims on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As will be 
discussed in further detail below, given the parameters of 
the law surrounding CUE claims, the duty to assist in 
evidentiary development and the duty to notify the claimant 
of any additional evidence needed to complete an application 
are not applicable where CUE is claimed, in an RO decision 
(see Livesay v. Principi, 15 Vet. App. 165 (2001), or in a 
Board decision (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As the RO clearly notified the veteran and his 
attorney of the laws and regulations governing his claims for 
CUE, along with the basis of the denial of each claim, and 
afforded them opportunities to present information, evidence, 
and argument in support of each claim, with respect to the 
CUE claims, any pre-VCAA duties to notify assist have been 
satisfied. 

Regarding the claims for service connection and for an 
earlier effective date, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on those issues as this 
time, as all notification and development action needed to 
render a fair decision on those claims has been accomplished.

Through the September 1993 and November 1998 rating 
decisions, the October 1994 and August 1999 statements of the 
case, November 2002 supplemental statement of the case, and 
the Board's October 1996, April 1999 and November 2001 
remands, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefits he seeks, the evidence which would substantiate 
his claims, and the evidence that has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran and his representative have received sufficient 
notice of the information and evidence needed to support his 
claims, and provided ample opportunity to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In a letter the 
RO apparently forwarded to the veteran and his attorney in 
January 2002, the RO not only notified them of the duties to 
notify and assist under the VCAA, but also requested that the 
veteran identify any additional information or evidence he 
wished VA to obtain for him, and advised him that such 
information would be obtained by VA if any necessary 
authorization was furnished.  Hence, the VCAA duty to notify 
has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO attempted to 
verify the stressors alleged by the veteran and arranged for 
the veteran to undergo VA examinations in connection with the 
claim, most recently at the direction of the Board.  The 
Board finds that the RO substantially complied with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claims for service 
connection and earlier effective date that has not been 
obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of any of the 
claims on appeal at this juncture, without first 
accomplishing or directing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claims are ready to be considered on the 
merits.

I.  Service Connection for PTSD

The veteran's initial claim of service connection for PTSD 
was denied in February and October 1990 and those decisions 
became final.  In January 1993, the veteran filed a claim to 
reopen.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  In November 2001, the Board found that sufficient 
evidence had been submitted to reopen the claim and the case 
was remanded to the RO for de novo review.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

During the course of this appeal, the regulations pertaining 
to claims of service connection for PTSD were amended in 
light of the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service connection for PTSD requires (1) a 
current diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be rendered 
in accordance with 38 C.F.R. § 4.125(a), which incorporates 
the provisions of the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  A more 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002). 

The former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998) 
(emphasis added).  The prior regulation also provided that, 
if the claimed in- service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation, was 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas, 1 Vet. 
App. at 308.

Initially, the Board observes that even under the new 
regulation, the three requirements for service connection 
remain essentially unchanged.  It is still necessary to 
provide medical evidence of a current diagnosis, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  
References to service department evidence of combat or 
receipt of specific combat citations have been removed.  As 
the general requirements have not been substantively changed 
(and, because, as explained below, this case turns on the 
question of diagnosis, not verification of the stressor), the 
Board finds that the veteran is not prejudiced by not being 
notified of the change in the regulation.  See Bernard, 4 
Vet. App. at 394.

In the present case, the veteran submitted a December 1994 
affidavit detailing alleged stressor incidents in service.  
The RO attempted to corroborate those events and in June 1998 
received military records from the U.S. Armed Services Center 
for Research of Unit Records which confirmed that the 
veteran's unit engaged in combat support operations against 
the enemy and was directly attacked on at least one occasion.  
It was this evidence that the Board considered new and 
material sufficient to reopen the previously denied claim. 

As such, the Board finds that there is credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  A grant of service connection, however, also 
requires a current diagnosis of PTSD and medical evidence of 
a nexus between current symptomatology and the specific 
claimed in-service stressor.  However, in this case, the 
claim must be denied because the probative medical evidence 
of record indicates that the veteran does not, in fact, 
suffer from PTSD.   
Service medical records do not reflect any complaint, 
diagnosis, or findings pertaining to any psychiatric 
disorder, nor is it contended that the veteran presented with 
any psychiatric complaints during service. 

Post-service medical records include reference to a number of 
psychiatric diagnoses, including PTSD.  The report of a July 
1989 VA hospitalization which yielded diagnoses of paranoid 
disorder, rule out PTSD and polysubstance abuse.  It was 
noted that the veteran had previously been hospitalized at 
state and regional hospitals for paranoia in May and June 
1989, but that those records were not available.  

The report of a March 1990 VA hospitalization also included 
diagnoses of dysthymia, rule out PTSD and history of 
polysubstance abuse. 

A June 1990 VA psychiatric examination yielded diagnoses of 
dysthymia, major depression with psychotic features, 
delusional disorder and PTSD.  

The report of VA psychological examination conducted in July 
1990 included the examiner's comment that the veteran 
professed a lack of awareness of having filed a claim for 
PTSD and the fact that the veteran did not cite any incidents 
or experiences that affected him in a manner to produce PTSD.  
Following mental status examination and psychological 
testing, the diagnoses were paranoid schizophrenia and 
depressive disorder. 

An October 1990 Medical Questionnaire submitted by a 
physician who had first examined the veteran three weeks 
prior reflected diagnoses of PTSD, major depression and panic 
disorder.  The report described the demonstrated symptoms and 
related frequency, but did not include an opinion as to the 
etiology of the diagnosed disorders.  

A November 1990 discharge summary detailing a VA 
hospitalization dating from August to November 1990 included 
diagnoses of PTSD, major depression and panic disorder.  It 
was noted that during the course of the lengthy 
hospitalization, the veteran had a significant clinical 
response, with no further PTSD stressors and he denied 
further PTSD symptomatology.  

The veteran was afforded a VA examination for PTSD in May 
1993 at which time his pertinent history was reviewed.  The 
examiner noted specific event during service as reported by 
the veteran, including duty riding in convoys.  The veteran 
indicated that, while in battles, he could not recall any 
specific incidents other than encountering sniper fire on 
occasions.  Following mental status examination, and a review 
of the claims folder, the diagnoses were of dysthymia, major 
depression with psychotic features, and recurrent delusional 
disorders.  The examiner noted that the veteran had multiple 
psychiatric admission and was a known abuser of alcohol and 
drugs.  The examiner further noted that the veteran suffers 
from PTSD and polysubstance abuse in partial remission.  

A November 1994 VA hospitalization noted diagnoses of 
amphetamine dependence and marijuana abuse, but was silent 
for PTSD.  A December 1994 VA hospital summary reported 
diagnoses of atypical bipolar affective disorder with 
psychosis and polysubstance abuse and was similarly silent 
for any findings or complaints related to PTSD.  

When the Board reopened the veteran's claim in November 2001, 
it was noted that the record included independent evidence 
verifying the claimed stressors reported by the veteran.  As 
such, a comprehensive VA examination was requested, to obtain 
an opinion as to whether the veteran's verified stressor 
resulted in PTSD, as well as whether any other psychiatric 
diagnosis is in any way related to service.  

The veteran underwent VA examination in September 2002.  The 
report of that examination reflects that the examiner 
reviewed and commented on evidence in the claims file 
pertaining to the veteran's pertinent medical and 
psychosocial histories.  On mental status examination, there 
was no impairment of thought process or communication.  With 
regard to a specific assessment of PTSD, the examiner noted 
that the veteran was in Vietnam, but that the veteran stated 
that he doesn't dream about things in Vietnam.  He reported 
that he talks to himself during the day about what happened, 
trying to figure it out.  The examiner stated that he asked 
the veteran in several different ways about symptoms of PTSD, 
and concluded that "he doesn't have any."  The examiner 
noted that the veteran does not dream about Vietnam, and does 
not have distressing memories about it that he tries to 
avoid.  In fact, the veteran tries to remember what happened 
there.  He doesn't have memories triggered by anything.  

The examiner concluded that the veteran described no symptoms 
of PTSD, even when given several opportunities to do so.  The 
diagnoses included active amphetamine abuse and dependence, 
paranoid disorder due to amphetamine abuse and personality 
disorder, not otherwise specified.  The then addressed the 
specific questions posed in the Board remand.  With regard to 
whether the verified in-service trauma (enemy attack of 
veteran's unit on one occasion) was medically sufficient to 
have resulted in PTSD, the examiner answered that the 
"[veteran] does not have PTSD."  Regarding whether any 
other diagnosis was related to service, the examiner 
indicated that neither active amphetamine abuse and 
dependence nor paranoid disorder were related to service.  

While the record includes references to a number of 
psychiatric diagnoses, including PTSD, some offered in 
connection with VA hospitalizations, there are several 
instances in which that diagnosis is questioned and/or ruled 
out.  Additionally, while a June 1990 VA psychiatric examiner 
diagnosed PTSD, the report of a July 1990 VA psychological 
examination included the examiner's comment that the veteran 
did not cite any incidents that affected him in a manner to 
produce PTSD.  The October 1990 diagnosis did not include any 
comment as to the etiology of the diagnosed PTSD.  Further, 
while a May 1993 examiner commented that the veteran suffered 
from PTSD, the May 1993 VA PTSD examination did not yield a 
formal diagnosis of PTSD.  Collectively, these medical 
records raise questions about the veracity of PTSD diagnoses 
of record.

In this case, the Board finds that the September 2002 VA 
opinion, which was based on a review of the claims file, and 
addressed specific questions posed by the Board, is 
definitive and the most probative (persuasive) evidence on 
the question of whether the veteran, in fact, suffers from 
PTSD, particularly when such opinion is considered in light 
of the rest of the evidence of record.  See Prejean v. West, 
13 Vet. App. 444 (2000).  That examiner concluded that the 
veteran did not suffer PTSD.  The opinion was based on a 
review of the record and thorough examination of the veteran 
and was supported by detailed rationale and bases for the 
opinion.  In addition, that was the only examination that 
included an opinion that took into account the verified 
stressor reported by the veteran.  

As the probative evidence of record indicates that the 
veteran does not, in fact, suffer from PTSD, there is no 
predicate for a grant of service connection, notwithstanding 
that the veteran has a verified stressor.  Hence, the claim 
on appeal must be denied.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently suffers from PTSD as a result of his 
active military service.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he does, in fact, suffer from PTSD.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board has considered the applicability of the benefit of 
the doubt doctrine, but finds that the preponderance of the 
evidence is against the evidence is against finding that the 
veteran suffers from PTSD-the critical question in this 
case.  Accordingly, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



II.  Effective date earlier than October 7, 1996, for the 
assignment of a 30 percent rating for bronchial asthma with 
emphysema.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An increase in disability compensation may be granted 
from the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In an October 1990 rating action, the RO granted service 
connection and assigned a 10 percent rating for bronchial 
asthma, effective from February 27, 1990, the date of claim 
of service connection.  In January 1993, the veteran 
submitted a claim for increased rating.  In the rating action 
on appeal, the RO denied that claim and thereafter, the 
veteran disagreed with that finding and perfected an appeal 
to the Board.  

As noted above, in a November 1998 rating action issued 
during the course of this appeal, the RO increased the rating 
to 30 percent, effective from September 24, 1998, the date of 
a VA examination.  

The question of the appropriate effective date in this case 
is further complicated by the fact that, also during the 
pendency of the appeal, VA promulgated new regulations 
amending the rating criteria for respiratory disorders, 
effective October 7, 1996.  See 61 Fed. Reg. 46,720 (1996) 
(codified at 38 C.F.R. pt. 4).  Generally, if regulation 
changes before the conclusion of the appeal process, the 
version most favorable to the veteran will apply.  Karnas, 1 
Vet. App. at 313.  Absent retroactive applicability, an 
amended regulation with an express effective date cannot be 
applied prior to that date.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461 (1997); VAOPGCPREC 3-2000.  
Therefore, before October 7, 1996, only the previous version 
of the rating criteria may be applied.  Thereafter, the 
version more favorable to the veteran must be applied. 

The Board's November 2001 decision considered both versions 
of the rating criteria and established the 30 percent rating 
as of the effective date of the amended regulation.  
Prior to October 7, 1996, the criteria for evaluating 
bronchial asthma provided for a 10 percent evaluation for 
bronchial asthma; mild paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  Moderate bronchial asthma; asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks warranted a 30 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).   

Effective October 7, 1996, bronchial asthma is rated 
according to the general formula for restrictive lung 
disease.  Under Diagnostic Code 6602, a 10 percent evaluation 
is warranted where pulmonary function testing shows FEV-1 of 
71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent disability evaluation is warranted for 
FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication. 

In this case, the veteran's claim for increase was date-
stamped as having been received at the RO on January 28, 
1993.  His attorney has argued that January 28, 1992, one 
year prior to the filing of that claim, is the proper 
effective date for the increased rating.  Such argument is 
based the attorney's interpretation of 38 U.S.C.A. § 5110(b) 
and  38 C.F.R. § 3.400(o)(2), which, as indicated above, 
provides that an increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  In this case, however, there is medical evidence 
reflecting complaint or treatment of asthma within that one-
year period.  A November 1992 VA outpatient treatment note 
reveals that the veteran presented because he was 
hyperventilating.  He was having difficulty breathing and was 
noted to have a history of asthma.  The veteran was treated 
for hyperventilation syndrome and discharged with a 
prescription refill for his inhaler.  As there is no medical 
evidence, within the one-year period prior to the filing of 
the January 28, 1993 claim, from which it is factually 
ascertainable that an increase in disability had occurred, 
sections 5119(b) and 3.400(o)(2) are not for favorable 
application in this case.   

Pertinent to the January 1993 claim, the earliest  evidence 
concerning the status of the veteran's asthma is reflected in 
the report of a May 1993 VA respiratory examination, during 
which the veteran reported regular use of several inhaler 
medications for his respiratory symptoms.  He also reported 
shortness of breath, most prominent at night, or with anxiety 
attacks or physical exertion, and that he smoked 
approximately 1/3 a pack of cigarettes per day.  On physical 
examination, his lungs were clear, without wheezes, rales, or 
rhonchi.  No malignant processes were observed.  Breath 
sounds were within normal limits.  Pulmonary function testing 
revealed a FEV-1 of 70 percent of predicted value, and a FEV-
1/FVC of 71 percent of predicted value.  An assessment of 
moderately severe restrictive pulmonary functioning deficit 
was giving.  The overall impression was of mild asthma.  

The report of a November 1994 VA psychiatric hospitalization 
noted a history of asthma, treated with inhalers.  A December 
1994 VA hospital summary noted a similar history.  Neither 
hospitalization included detailed findings or treatment for 
respiratory complaints or asthma. 

The veteran was afforded a respiratory examination for VA on 
September 24, 1998 at which time his medical records were 
reviewed.  The veteran reported a history of asthma attacks 
manifested by shortness of breath, wheezing and chest 
tightness, between 1 and 2 attacks a day.  The attacks are 
reportedly short lasting and usually relieved with the use of 
an inhaler.  The veteran denied any history of incapacitation 
or hospitalization for asthma and does not follow up with his 
physicians for asthma.  Current complaints included shortness 
of breath on exertion; the veteran reportedly could only walk 
2 blocks without stopping to rest and could run nor more than 
1/4 block before stopping.  Physical examination revealed 
decreased vocal fremitus and resonance, and the percussion 
note was of increased resonance.  Rhonchi were heard an 
auscultation.  Pulmonary testing revealed decreased flow 
rates consistent with obstructive impairment.  The veteran 
had a FEV-1 level of 1.96 liters, 58 percent of expected 
volume.  His FEV-1 to FVC ratio was 86.  After bronchodilator 
therapy, his FEV-1 was 87 percent of the predicted value, and 
his FEV-1/FVC ratio was 79 percent of the predicted value.  
The examiner noted the significant improvement both in flow 
rates and lung volume and characterized that finding as 
consistent with clinical diagnosis of asthma.  

In November 1998, the RO increased the rating for asthma to 
30 percent, effective September 24, 1998, the date of the 
recent VA examination.  The Board finds the September 1998 
examination the first objective evidence of the severity of 
the veteran's asthma since the May 1993 VA examination.  
Findings reported at the May 1993 VA examination or as part 
of November and December 1994 treatment do not warrant 
assignment of a 30 percent rating.  As such, the Board finds 
that there is no evidence of record to suggest that the 
veteran's asthma was sufficiently severe at any time before 
October 7, 1996 to warrant a 30 percent rating under the 
prior rating criteria.  

For the foregoing reasons, the Board finds that the claim for 
an effective date earlier than October 7, 1996 for the award 
of a 30 percent disability rating for bronchial asthma must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.


III.  Claims of CUE in October 15, 1990 and May 8, 1991 
rating decisions.

In February 1990, the veteran submitted a claim of service 
connection for asthma.  In April 1990, he was afforded a VA 
examination in connection with that claim.  The report of the 
examination included a notation of the veteran's current 
medications and physical examination.  The diagnosis was 
bronchial asthma, stable with current medications.  In the 
October 15, 1990 rating action, service connection was 
granted and a 10 percent rating assigned, effective from 
February 27, 1990.  The veteran was notified of that decision 
and his appellate rights in November 1990.  The veteran 
submitted an NOD in December 1990 and the RO issued an SOC on 
the issue of increased rating for bronchial asthma in March 
1991.  The veteran did not perfect an appeal as to that claim 
and the October 1990 decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In November 1990, the veteran submitted a claim for, inter 
alia, nonservice-connected pension benefits.  In the May 8, 
1991 rating action, the RO noted VA treatment records and an 
October 1990 physician's statement and denied the veteran's 
claim.  The veteran was notified of that decision and his 
appellate rights later that same month.  He did not appeal 
that determination and the May 1991 decision became final.  
Id.  

In March 1999, the veteran's representative submitted a claim 
contending that the May 1991 rating decision contained CUE.  
In September 1999, the representative submitted a similar 
claim with regard to the October 1990 rating decision.  In 
those claims and subsequent statements, the representative 
argued that the April 1990 VA examination was inadequate for 
evaluating the severity of the veteran's asthma (i.e., there 
was no evidence as to the frequency of the veteran's asthma 
attacks) and that the RO applied the wrong regulations 
pertaining to claims for nonservice-connected pension.  

In determining whether the October 1990 rating decision that 
assigned a 10 percent rating for asthma and the May 1991 
rating decision that denied entitlement to nonservice-
connected pension benefits were clearly and unmistakably 
erroneous, the following three-prong test is used: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Russell v. Principi, 3 
Vet. App. 310, 313-4 (1992).  

As noted above, given that framework, the provisions of the 
VCAA are not applicable to CUE claims.  See Livesay, 15 Vet. 
App. at 165; Parker, 15 Vet. App. at 407.  The Board notes 
that the veteran's representative recently cited to Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) in arguing that 
there is a duty to develop a CUE claim, independent of the 
duty to assist, and that in the CUE adjudication the 
applicable standard was that announced in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) used in adjudication of 
applications to reopen a previously denied claim.  However, 
in VAOPGCPREC 12-2001 it was held that this language was 
dictum and was not binding in light of other case law on 
these matters which the Federal Circuit did not address and 
did not overrule in Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  Precedential opinions of VA's General Counsel 
are binding on the Board.  38 C.F.R. § 14.507.  As such, the 
Board will proceed to decide the CUE claims on the merits, 
without further development.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Following written notification of the October 1990 and May 
1991 decisions, the veteran did not perfect an appeal to 
those decisions; therefore, those decisions became final as 
to the evidence then before the RO.  See 38 U.S.C.A. § 7105 
(West 1991).  See also 38 C.F.R. §§ 20.302, 20.1103 (2002).  
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed and amended. 

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A.  CUE in the October 1990 rating decision

With regard to the October 1990 rating decision, the veteran 
argues, in essence, that the RO failed in its duty to assist 
the veteran in developing his claim because the April 1990 VA 
examination was inadequate in that it did not include 
information regarding the frequency of the asthma attacks, 
one of the criterion noted in the rating schedule.  The 
veteran appears to be arguing that had the VA examination 
been more detailed, a higher rating would have been assigned.  

In order to find CUE in the October 1990 RO decision, it must 
be concluded that the evidence of record at that time was 
such that the only possible conclusion based on that evidence 
was that a higher rating was warranted.  CUE requires that 
the error, otherwise prejudicial, must appear undebatable.  
Akins v. Derwinski, 1 Vet. App. 228 (1991).  Such a 
conclusion cannot be made with regard to the October 1990 
rating decision.  

The veteran's allegations, even if true, do not support a 
finding of CUE in either of the decisions under 
consideration.  As noted above, VA's failure to comply with 
the duty to assist cannot constitute clear and unmistakable 
error.  Any breach by VA of its duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete record rather than an incorrect one.  Caffrey, 
6 Vet. App. at 383.  [Parenthetically, the Board notes that 
the record does not reflect that either the veteran anyone 
acting on his behalf then challenged the adequacy of the 
April 1990 examination.]  The fact that the April 1990 VA 
examination did not include more detailed information cannot 
form the basis for a finding of CUE.  

The Board also finds that there is no showing that the rating 
was not in accordance with the existing laws and regulations.  
The RO based the rating on 38 C.F.R. § 4.96, Diagnostic Code 
6602 (1990) that provided a 10 percent rating for mild 
bronchial asthma, paroxysms of asthmatic type breathing 
occurring several times a year with no clinical findings 
between attacks.  The veteran has not specified any 
particular law or regulation that he believes is at issue.  
Vague allegations that the prior adjudication failed to 
follow the law or regulations cannot satisfy the stringent 
pleading requirements for the assertions of CUE.  Fugo, 6 
Vet. App. at 44.  

Accordingly, the Board finds that October 15, 1990, rating 
decision that assigned a 10 percent rating for bronchial 
asthma was not clearly and unmistakably erroneous.  

B.  CUE in the May 1991 rating decision

As for the claim of CUE in the May 1991 rating decision, the 
veteran argues that the RO incorrectly applied the legal 
criteria and did not consider all of the evidence of record.  
The veteran's representative has argued that, given that 
there was a medical opinion that the veteran was 
unemployable, the RO was incorrect in denying the veteran's 
claim because his combined rating failed to meet the 
statutory requirements.  The representative contends that 
there is no percentage requirement noted in the statute.  It 
is the representative's contention that the test for 
entitlement to pension is the inability to work; the RO's 
reliance on the schedular rating criteria was CUE.
 
The Board points out that there was in fact, a schedular 
requirement at the time of the earlier adjudication.  Under 
the laws and regulations in effect in May 1991, permanent 
total disability ratings for pension purses are authorized 
for disabling conditions not the result of the veteran's own 
willful misconduct whether or not they are service connected.  
38 C.F.R. § 3.342 (1990).  Total disability will be 
considered to exist when there is present any impairment of 
mind or body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total ratings are authorized for any disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities prescribes a 100 percent evaluation or, 
with less disability, where the requirements of paragraph 16, 
page 5 of the rating schedule are present or where, in 
pension cases, the requirements of paragraph 17, page 5 of 
the schedule are met.  38 C.F.R. § 3.340 (1990).  The 
criteria in 38 C.F.R. § 3.340 specifically applied to cases 
of permanent and total disability ratings.  38 C.F.R. § 3.342 
(1990).  

38 C.F.R. § 4.16 (1990) detailed the percentage requirements 
referred to in 38 C.F.R. § 3.340.  If there were only one 
such disability, that disability would be ratable at 60 
percent or more, and that, if there were two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  The 
percentage requirements were reduced on the attainment of age 
55; however, in 1990, the veteran in the instant case was not 
yet 55.  38 C.F.R. § 4.17 (1990).  Further, claims of all 
veterans who fail to meet the percentage standards but who 
meet the basis entitlement criteria and are unemployable, 
will be referred for extraschedular consideration under 
38 C.F.R. § 3.321(b)(2).  38 C.F.R. § 4.17(b) (1990).  

The evidence considered by the RO in the May 1991 decision 
included VA hospital, mental health and outpatient treatment 
records and an October 1990 statement from a physician who 
examined the veteran for a disability determination.  The RO 
specifically cited a VA hospital discharge summary detailing 
an August to November 1990 hospitalization that noted 
diagnoses of PTSD, major depression and panic disorder.  On 
discharge, the veteran was noted to be having no further 
delusions, paranoia, hallucinations or PTSD stressors.  With 
regard to employability, he was found to be able to return to 
his former degree of activity prior to this admission.  

Additional VA treatment records included a March 1990 
discharge summary noting diagnoses of dysthymia, rule out 
PTSD and history of polysubstance abuse.  The veteran was not 
considered employable at discharge.  

An April 1990 chart entry noted that the veteran had recently 
completed drug and alcohol treatment, was living in a halfway 
house and was currently alcohol and drug free.  A February 
1991 chart extract noted the veteran had had one episode of 
drinking.  

The October 1990 report (the opinion cited by the veteran's 
representative in his claim for CUE) included diagnoses of 
PTSD, major depression and panic disorder and the physician's 
opinion that the veteran was "permanently and totally 
disabled and unemployable."

Other then evidence of record, although not specifically 
cited by the RO, included reports of June and July 1990 VA 
examinations which yielded diagnoses of schizophrenia, 
depressive disorder and noted his history of polysubstance 
abuse.  The June 1990 psychiatric examination noted the 
veteran's reported use of amphetamines and alcohol.  A May 
1990 Social and Industrial survey noted the veteran's 
reported employment and medical histories, including drug and 
alcohol abuse, and included the opinion that the veteran was 
"socially and industrially dysfunctional."  Within those 
records were references to the veteran's other medical 
problems, including asthma and a back disorder.  

At the time of the May 1991 rating decision, service 
connection was in effect for the following disabilities:  
otitis media, right ear, rated as 10 percent disabling; 
tinnitus, right ear, rated as 10 percent disabling and 
asthma, rated as 10 percent disabling.  The combined service-
connected disability rating was 30 percent.  The RO 
considered the diagnoses of paranoid disorder, panic 
disorder, PTSD and major depression and assigned an 
evaluation of 30 percent to those nonservice-connected 
disabilities.  The combined rating for both service-connected 
and nonservice-connected disabilities was 50 percent.  

Thus, the veteran did not meet the percentage requirements 
referred to in 38 C.F.R. §§ 3.340 and 4.16 (1990).  The RO 
also specifically considered the provisions of 38 C.F.R. 
§ 3.321(b)(2).  The RO interpreted the evidence as showing 
that, in addition to not meeting the schedular requirements, 
the veteran's primary problem preventing him from gainful 
employment was chemical dependency.  

The veteran's representative argues that the October 1990 
medical opinion that found the veteran unemployable is 
determinative in this case.  However, the Board notes that 
the RO considered that opinion in the deciding the case, but 
determined that the evidence, as a whole, showed that the 
veteran's primary problem was that of chemical dependency.  
An allegation that the RO did not consider a certain piece of 
favorable evidence, by itself, is insufficient to properly 
plead CUE.  It is not required that a rating decision discuss 
each piece of evidence, only that it consider all of the 
evidence.  Therefore, it would seem that unless the claimant 
presents persuasive argument that the rating decision did not 
even consider the evidence and that the result would be 
manifestly different, but for that error, the CUE allegation 
is insufficient.  Gonzales v. West, 218 F.3d. 1378, 1381 
(Fed. Cir. 2000).  In this case, the RO did consider that 
opinion, but ultimately determined that the veteran's primary 
problem was that of chemical dependence.  Simply to allege 
CUE on the basis that previous adjudications improperly 
weighed and evaluated the evidence, can never rise to the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 40.

The Board acknowledges that the May 1991 rating decision did 
not include a specific reference to the schedular 
requirements; however, the evidence does not show that the 
statutory or regulation provisions extant at the time of the 
May 1991 rating decision were incorrectly applied. 

In view of the foregoing, the Board finds that, in addition 
to having had all the probative correct facts before it, the 
RO correctly applied the pertinent law and regulations in 
considering the evidence.  Inasmuch as the veteran has failed 
to establish, without debate, that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different, the Board must conclude that clear and 
unmistakable error in the RO's May 1991 rating decision, as 
contended, has not been established.  See 38 C.F.R. 
§ 3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. 
at 314.  

C.  Conclusion

For all the foregoing reasons, the claims of CUE in the 
October 15, 1990 and May 8, 1991 rating decisions must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.




ORDER

Service connection for PTSD is denied.  

An effective date earlier than October 7, 1996, for the award 
of a 30 percent disability rating for bronchial asthma is 
denied.

The appeal on the claim of CUE in a May 1991 rating decision 
that denied the veteran's claim of entitlement to nonservice-
connected pension benefits is denied.  

The appeal on the claim of CUE in an October 1990 rating 
decision that granted service connection for bronchial asthma 
and assigned a 10 percent disability evaluation is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

